IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 

ON REMAND
 



NO. 3-86-011-CR


AL SCHMITT,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 85-287-K, HONORABLE JOHN R. CARTER, JUDGE PRESIDING
 



PER CURIAM
	On original submission, this Court reversed appellant's conviction for indecency
with a child in an unpublished opinion.  The Court of Criminal Appeals granted the State's
petition for discretionary review, but later dismissed the petition and remanded the cause to us
with the instruction to abate the appeal due to the death of appellant.  Tex. R. App. P. 9(b).
	The appeal is permanently abated.

Before Justices Powers, Aboussie and B. A. Smith
Appeal Permanently Abated
Filed:   September 28, 1994
Do Not Publish